                                      Case 2:18-cv-01574-JAD-PAL Document 8 Filed 10/03/18 Page 1 of 2



                       1       KAITLYN M. BURKE, ESQ., Bar # 13454
                               LITTLER MENDELSON, P.C.
                       2       3960 Howard Hughes Parkway
                               Suite 300
                       3       Las Vegas, NV 89169-5937
                               Telephone:   702.862.8800
                       4       Fax No.:     702.862.8811
                               Email: kmburke@littler.com
                       5
                               Attorneys for Defendant
                       6       ACCEPTANCE NOW

                       7

                       8                                             UNITED STATES DISTRICT COURT
                       9                                                     DISTRICT OF NEVADA
                    10

                    11         ROXANNE WHITTUM, individually and
                               on behalf of all and others similarly
                    12         situated,                                                     Case No. 2:18-cv-01574-JAD-PAL

                    13                                 Plaintiff,                            STIPULATION AND ORDER TO EXTEND
                                                                                             TIME TO FILE A RESPONSIVE
                    14         vs.                                                           PLEADING

                    15         ACCEPTANCE NOW,                                               [THIRD REQUEST]

                    16                                 Defendant.

                    17

                    18
                                          Plaintiff ROXANNE WHITTUM, individually and on behalf of all and others similarly
                    19
                               situated (“Plaintiff”) and Defendant RENT-A-CENTER, WEST, INC. d/b/a ACCEPTANCE NOW
                    20
                               WEST, LLC1 (“Defendant” or “RAC”), by and through their respective counsel of record, hereby
                    21
                               request that the Court extend the deadline for Defendant to file its first responsive pleading, which is
                    22
                               currently set for October 8, 2018, for a period of 30 days, until November 7, 2018. This is the third
                    23
                               stipulation for an extension of time to file the first responsive pleading. Any and all defenses are
                    24
                               preserved and retained and that no defense is waived by this request. Specifically, Defendant
                    25
                               preserves its right to compel arbitration, which the Parties agree is expressly preserved and not
                    26
                               waived.
                    27
                    28         1
                                   Plaintiff incorrectly identified RAC as Acceptance Now.
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                   Case 2:18-cv-01574-JAD-PAL Document 8 Filed 10/03/18 Page 2 of 2



                       1               This request is made in good faith and not to cause unnecessary delay as Defendant has

                       2       identified the existence of an Arbitration Agreement that it contends covers the claims at issue in this

                       3       matter. The Parties are currently working in good faith to discuss this case and the issues related to

                       4       Defendant’s contention that this matter is subject to arbitration. As a result, the extension requested

                       5       is for a limited and reasonable amount of time to provide the Parties with the opportunity to fully and

                       6       properly discuss these issues, as well as others related to the allegations of the Complaint.

                       7       Dated: October 3, 2018.                           Dated: October 3, 2018.
                       8       Respectfully submitted,                               Respectfully submitted,
                       9

                    10         /s/ Miles N. Clark, Esq.                              /s/ Kaitlyn M. Burke, Esq.
                               KNEPPER & CLARK, LLC                                  LITTLER MENDELSON, P.C.
                    11         MATTHEW I. KNEPPER, ESQ.                              KAITLYN M. BURKE, ESQ.
                               MILES N. CLARK, ESQ.
                    12                                                               Attorneys for Defendant
                               HAINES & KRIEGER, LLC                                 ACCEPTANCE NOW
                    13         DAVID H. KRIEGER, ESQ.
                    14         Attorneys for Plaintiff
                               ROXANNE WHITTUM
                    15
                                  IT IS SO ORDERED.            IT IS SO ORDERED
                    16
                                  IT IS FURTHER ORDERED that no further extensions will be allowed.
                    17

                    18                                                   ______________________________________
                                                                         UNITED STATES MAGISTRATE JUDGE
                    19                                                            October 11, 2018
                                                                         DATED: ______________________________
                    20
                               FIRMWIDE:158025419.1 070527.1126
                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
